Filed 12/1/20 P. v. Williams CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A160382

 v.                                                                     (San Francisco City & County
 MARCELLIS WILLIAMS,                                                    Super. Ct. No. 13015322,
                                                                        SCN221214)
             Defendant and Appellant.


         Defendant Marcellis Williams appeals the trial court’s order denying
his petition for resentencing pursuant to Penal Code1 section 1170.95.
Because defendant is ineligible for relief as a matter of law, we affirm the
court’s order.
                                   PROCEDURAL BACKGROUND
         In November 2013, an information was filed by the San Francisco
District Attorney charging defendant with one count of murder (§ 187,
subd. (a)) with an allegation he was armed with a firearm (§ 12022,
subd. (a)(1)), one count of residential burglary (§ 459), and one count of
robbery (§ 211).2


         1   All statutory references are to the Penal Code.
        The robbery count was later dismissed pursuant to defense counsel’s
         2

section 995 motion.
        The prosecutor, in April 2014, orally moved to add a charge of
voluntary manslaughter. (§ 192, subd. (a).) Pursuant to a negotiated
agreement, defendant pleaded guilty to manslaughter and first degree
burglary, and admitted the arming allegation in exchange for dismissal of the
murder charge and a sentence of 13 years 4 months.
        In July 2014, defendant was sentenced to the agreed-upon state prison
term.
        After the passage of Senate Bill No. 1437 (2017–2018 Reg. Sess.)
(Senate Bill 1437), on August 20, 2019, defendant filed a petition to vacate
his 2014 conviction for voluntary manslaughter and to be resentenced
pursuant to section 1170.95. In the petition, defendant alleged the
information filed against him allowed the prosecution to proceed under a
theory of felony murder, he pled guilty to first or second degree murder in
lieu of going to trial, he was not the actual killer, he did not with the intent to
kill aid and abet the actual killer, he was not a major participant nor did he
act with reckless indifference, and the victim was not a peace officer. He
requested appointment of counsel.
        Counsel was appointed to represent defendant.
        Defense counsel filed a supplemental memorandum in support of
defendant’s petition, asserting the language of the preamble to Senate
Bill 1437 indicates the statute applies to someone who pleads guilty to
manslaughter to avoid a conviction for first or second degree murder under
one of the applicable theories. Defense counsel also filed a memorandum
citing to recent published decisions on manslaughter pleas and eligibility for
relief under section 1170.95.




                                         2
      In opposition, the prosecutor argued the petition should be denied
because section 1170.95 applies only to murder convictions, not to voluntary
manslaughter.
      The trial court found, as a matter of law, defendant was not entitled to
relief under the statute because it could not find any published or
nonpublished cases suggesting “that if someone plead[s] guilty to a voluntary
manslaughter because they feared a felony murder conviction at trial, . . .
that person is entitled to relief under the statute.”
      This timely appeal followed.
                                 DISCUSSION
      After review of the record, defendant’s counsel filed an opening brief
raising no issues and requesting this court conduct an independent review of
the record pursuant to People v. Wende (1979) 25 Cal.3d 436. Thereafter,
defendant filed a supplemental brief contending that had Senate Bill 14373
been in effect when he entered his 2014 manslaughter plea, he would “not
have been convicted or in hindsight been charged with first degree murder”
under a felony-murder theory because he did not shoot the victim or harbor
an intent to kill.
      The trial court properly denied defendant’s section 1170.95 petition. By
its plain terms, section 1170.95 does not encompass crimes other than
murder. (People v. Cervantes (2020) 44 Cal.App.5th 884, 886–887 [§ 1170.95
unequivocally applies to murder convictions]; People v. Flores (2020)

      3 Senate Bill 1437, which became effective on January 1, 2019,
“amend[ed] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability
is not imposed on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1,
subd. (f).)


                                        3
44 Cal.App.5th 985, 993, [by its plain terms, § 1170.95 limits relief to persons
convicted of murder, not manslaughter]; People v. Turner (2020)
45 Cal.App.5th 428, 435–438; People v. Sanchez (2020) 48 Cal.App.5th 914,
916; People v. Paige (2020) 51 Cal.App.5th 194, 204.) Because defendant was
convicted of voluntary manslaughter, not murder, he is statutorily ineligible
for section 1170.95 relief.
      We recognize that barring defendants who entered a plea to
manslaughter from pursuing relief under section 1170.95 might lead to
situations, such as here, in which they receive longer prison sentences than
they would have had they gone to trial and been convicted of murder. We
reaffirm, however, that “[t]he remedy for any potentially inequitable
operation of section 1170.95 lies with the Legislature,” not with this court, as
we are bound to follow its clear intent to provide relief only for those
convicted of murder. (People v. Munoz (2019) 39 Cal.App.5th 738, 760, review
granted Nov. 26, 2019, S258234; see People v. Turner, supra, 45 Cal.App.5th
at pp. 440–441.)
      We have examined the record and are satisfied no arguable issues exist
and defendant’s attorney ably represented him.
                                DISPOSITION
      The order is affirmed.




                                        4
                         MARGULIES, ACTING P. J.


WE CONCUR:



BANKE, J.




SANCHEZ, J.




A160382
People v. Williams




                     5